Title: Notes on Conversation on Rufus King, 25 December 1791
From: Jefferson, Thomas
To: 



Dec. 25. 1791.

Colo. Gunn (of Georgia) dining the other day with Colo. Hamilton said to him, with that plain freedom he is known to use, ‘I wish Sir you would advise your friend King, to observe some kind of consistency in his votes. There has been scarcely a question before Senate on which he has not voted both ways. On the Representation bill, for instance, he first voted for the proposition of the Representatives, and ultimately voted against it.’ ‘Why’ sais Colo. H. ‘I’II tell you as to that Colo. Gunn, that it never was intended that bill should pass.’ Gunn told this to Butler, who told it to Th:J.
